

	

		II

		109th CONGRESS

		2d Session

		S. 2180

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr. Reid (for himself,

			 Mr. Durbin, Ms.

			 Stabenow, Mr. Schumer,

			 Mr. Akaka, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Biden, Mr.

			 Bingaman, Mrs. Boxer,

			 Mr. Carper, Mrs. Clinton, Mr.

			 Conrad, Mr. Dayton,

			 Mr. Dorgan, Mr.

			 Feingold, Mr. Harkin,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Lautenberg, Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr.

			 Menendez, Ms. Mikulski,

			 Mrs. Murray, Mr. Obama, Mr.

			 Reed, Mr. Rockefeller,

			 Mr. Salazar, Mr. Wyden, and Mr.

			 Inouye) introduced the following bill; which was read twice and

			 referred to the Committee on Homeland

			 Security and Governmental Affairs

		

		A BILL

		To provide more rigorous requirements with respect to

		  disclosure and enforcement of ethics and lobbying laws and regulations, and for

		  other purposes.

	

	

		1.Short

			 title and table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Honest Leadership and Open

			 Government Act of 2006.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title and table

				of contents.

					TITLE I—Closing the revolving door

					Sec. 101. Extension of lobbying ban for former Members and

				employees of Congress and executive branch officials.

					Sec. 102. Elimination of floor privileges for former Member

				lobbyists.

					Sec. 103. Disclosure by Members of Congress and senior

				congressional staff of employment negotiations.

					Sec. 104. Ethics review of employment negotiations by executive

				branch officials.

					Sec. 105. Wrongfully influencing a private entity’s employment

				decisions or practices.

					TITLE II—Full public disclosure of lobbying

					Sec. 201. Quarterly filing of lobbying disclosure

				reports.

					Sec. 202. Electronic filing of lobbying disclosure

				reports.

					Sec. 203. Additional lobbying disclosure

				requirements.

					Sec. 204. Disclosure of paid efforts to stimulate grassroots

				lobbying.

					Sec. 205. Disclosure of lobbying activities by certain

				coalitions and associations.

					Sec. 206. Disclosure by registered lobbyists of past executive

				and congressional employment.

					Sec. 207. Creation of a comprehensive public database of

				lobbying disclosure information.

					Sec. 208. Conforming amendment.

					TITLE III—Restricting congressional travel and gifts

					Sec. 301. Ban on gifts from lobbyists.

					Sec. 302. Prohibition on privately funded travel.

					Sec. 303. Prohibiting lobbyist organization and participation

				in congressional travel.

					Sec. 304. Disclosure of noncommercial air travel.

					Sec. 305. Per diem expenses for congressional

				travel.

					TITLE IV—ENFORCEMENT OF LOBBYING RESTRICTIONS

					Sec. 401. Senate Office of Public Integrity.

					Sec. 402. Increased civil and criminal penalties for failure to

				comply with lobbying disclosure requirements.

					Sec. 403. Penalty for false certification in connection with

				congressional travel.

					Sec. 404. Mandatory annual ethics training for congressional

				employees.

					TITLE V—OPEN GOVERNMENT

					Sec. 501. Sense of the Senate on conference committee

				protocols.

					Sec. 502. Actual voting required in conference committee

				meetings.

					Sec. 503. Availability of conference reports on the

				internet.

				

			IClosing the

			 revolving door

			101.Extension of

			 lobbying ban for former Members and employees of Congress and executive branch

			 officialsSection 207 of title

			 18, United States Code, is amended—

				(1)in subsection (c)—

					(A)in the subsection heading, by striking

			 One-year and inserting Two-year;

					(B)in paragraph (1), by striking 1

			 year and inserting 2 years in both places it appears;

			 and

					(C)in paragraph

			 (2)(B), by striking 1-year period and inserting 2-year

			 period;

					(2)in subsection

			 (d)—

					(A)in paragraph (1),

			 by striking 1 year and inserting 2 years;

			 and

					(B)in paragraph

			 (2)(A), by striking 1 year and inserting 2 years;

			 and

					(3)in subsection

			 (e)—

					(A)in paragraph

			 (1)(A), by striking 1 year and inserting 2

			 years;

					(B)in paragraph

			 (2)(A), by striking 1 year and inserting 2

			 years;

					(C)in paragraph (3),

			 by striking 1 year and inserting 2 years;

					(D)in paragraph (4),

			 by striking 1 year and inserting 2 years;

					(E)in paragraph

			 (5)(A), by striking 1 year and inserting 2 years;

			 and

					(F)in paragraph (6),

			 by striking 1-year period and inserting 2-year

			 period.

					102.Elimination of

			 floor privileges for former Member lobbyistsRule XXIII of the Standing Rules of the

			 Senate is amended by inserting after Ex-Senators and Senators

			 elect the following: , except for any ex-Senator or Senator

			 elect who is a registered lobbyist.

			103.Disclosure by

			 Members of Congress and senior congressional staff of employment

			 negotiations

				(a)SenateRule XXXVII of the Standing Rules of the

			 Senate is amended by adding at the end the following:

					

						13.

				(a)A Member of the Senate or

				an employee of the Senate earning in excess of 75 percent of the salary paid to

				a Senator shall notify the Committee on Ethics that he or she is negotiating or

				has any arrangement concerning prospective private employment if a conflict of

				interest or the appearance of a conflict of interest may exist.

						(b)The disclosure and notification under

				subparagraph (a) shall be made within 3 business days after the commencement of

				such negotiation or arrangement.

						(c)A Member or employee to whom this rule

				applies shall recuse himself or herself from any matter in which there is a

				conflict of interest for that Member or employee under this rule and notify the

				Select Committee on Ethics of such recusal.

						(d)(1)The Select Committee on Ethics shall

				develop guidelines concerning conduct which is covered by this

				paragraph.

							(2)The Select Committee on Ethics shall

				maintain a current public record of all notifications received under

				subparagraph (a) and of all recusals under subparagraph

				(c).

							.

				104.Ethics review of

			 employment negotiations by executive branch officialsSection 208 of title 18, United States Code,

			 is amended—

				(1)in subsection (b)(1)—

					(A)by inserting after the Government

			 official responsible for appointment to his or her position the

			 following: and the Office of Government Ethics; and

					(B)by striking a written determination

			 made by such official and inserting a written determination made

			 by the Office of Government Ethics, after consultation with such

			 official,; and

					(2)in subsection (b)(3), by striking

			 the official responsible for the employee’s appointment, after review

			 of and inserting the Office of Government Ethics, after

			 consultation with the official responsible for the employee’s appointment and

			 after review of; and

				(3)in subsection (d)(1)—

					(A)by striking Upon request and

			 all that follows through Ethics in Government Act of 1978. and

			 inserting In each case in which the Office of Government Ethics makes a

			 determination granting an exemption under subsection (b)(1) or (b)(3) to a

			 person, the Office shall, not later than 3 business days after making such

			 determination, make available to the public pursuant to the procedures set

			 forth in section 105 of the Ethics in Government Act of 1978, and publish in

			 the Federal Register, such determination and the materials submitted by such

			 person in requesting such exemption.; and

					(B)by striking the agency may

			 withhold and inserting the Office of Government Ethics may

			 withhold.

					105.Wrongfully

			 influencing a private entity’s employment decisions or practices

				(a)In

			 generalChapter 11 of title

			 18, United States Code, is amended by adding at the end the following:

					

						226.Wrongfully

				influencing a private entity's employment decisions by a Member of

				CongressWhoever, being a

				Senator or Representative in, or a Delegate or Resident Commissioner to, the

				Congress or an employee of either House of Congress, with the intent to

				influence on the basis of partisan political affiliation an employment decision

				or employment practice of any private entity—

							(1)takes or withholds, or offers or threatens

				to take or withhold, an official act; or

							(2)influences, or offers or threatens to

				influence, the official act of another;

							shall be fined under this title or

				imprisoned for not more than 15 years, or both, and may be disqualified from

				holding any office of honor, trust, or profit under the United

				States..

				(b)No

			 inferenceNothing in section 226 of title 18, United States Code,

			 as added by this section, shall be construed to create any inference with

			 respect to whether the activity described in section 226 of title 18, United

			 States Code, was already a criminal or civil offense prior to the enactment of

			 this Act, including sections 201(b), 201(c), and 216 of title 18, United States

			 Code.

				(c)Chapter

			 analysisThe chapter analysis for chapter 11 of title 18, United

			 States Code, is amended by adding at the end the following:

					

						

							226. Wrongfully influencing a private entity's employment

				decisions by a Member of

				Congress.

						

						.

				(d)Senate

			 rulesRule XLIII of the Standing Rules of the Senate is amended

			 by adding at the end the following:

					

						6.No Member shall,

				with the intent to influence on the basis of partisan political affiliation an

				employment decision or employment practice of any private entity—

							(1)take or withhold,

				or offer or threaten to take or withhold, an official act; or

							(2)influence, or

				offer or threaten to influence, the official act of

				another.

							.

				IIFull public

			 disclosure of lobbying

			201.Quarterly filing of

			 lobbying disclosure reports

				(a)Quarterly filing

			 requiredSection 5 of the

			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—

					(1)in subsection (a)—

						(A)by striking Semiannual and

			 inserting Quarterly;

						(B)by striking the semiannual

			 period and all that follows through July of each year

			 and insert the quarterly period beginning on the first days of January,

			 April, July, and October of each year; and

						(C)by striking such semiannual

			 period and insert such quarterly period; and

						(2)in subsection (b)—

						(A)in the matter preceding paragraph (1), by

			 striking semiannual report and inserting quarterly

			 report;

						(B)in paragraph (2), by striking

			 semiannual filing period and inserting quarterly

			 period;

						(C)in paragraph (3), by striking

			 semiannual period and inserting quarterly period;

			 and

						(D)in paragraph (4), by striking

			 semiannual filing period and inserting quarterly

			 period.

						(b)Conforming

			 amendments

					(1)DefinitionSection 3(10) of the Lobbying Disclosure

			 Act of 1995 (2 U.S.C. 1602) is amended by striking six month

			 period and inserting three-month period.

					(2)RegistrationSection 4 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1603) is amended—

						(A)in subsection (a)(3)(A), by striking

			 semiannual period and inserting quarterly period;

			 and

						(B)in subsection (b)(3)(A), by striking

			 semiannual period and inserting quarterly

			 period.

						(3)EnforcementSection 6 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1605) is amended in paragraph (6) by striking semiannual

			 period and inserting quarterly period.

					(4)EstimatesSection 15 of the Lobbying Disclosure Act

			 of 1995 (2 U.S.C. 1610) is amended—

						(A)in subsection (a)(1), by striking

			 semiannual period and inserting quarterly period;

			 and

						(B)in subsection (b)(1), by striking

			 semiannual period and inserting quarterly

			 period.

						(5)Dollar

			 amounts

						(A)Section 4 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1603) is amended—

							(i)in subsection (a)(3)(A)(i), by striking

			 $5,000 and inserting $2,500;

							(ii)in subsection (a)(3)(A)(ii), by striking

			 $20,000 and inserting $10,000;

							(iii)in subsection (b)(3)(A), by striking

			 $10,000 and inserting $5,000; and

							(iv)in subsection (b)(4), by striking

			 $10,000 and inserting $5,000.

							(B)Section 5 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1604) is amended—

							(i)in subsection (c)(1), by striking

			 $10,000 and $20,000 and inserting

			 $5,000 and $10,000, respectively; and

							(ii)in subsection (c)(2), by striking

			 $10,000 both places such term appears and inserting

			 $5,000.

							202.Electronic filing of

			 lobbying disclosure reportsSection 5 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1604) is amended by adding at the end the following:

				

					(d)Electronic filing

				requiredA report required to

				be filed under this section shall be filed in electronic form, in addition to

				any other form that may be required by the Secretary of the Senate or the Clerk

				of the House of Representatives. The Secretary of the Senate and the Clerk of

				the House of Representatives shall provide for public access to such reports on

				the

				Internet.

					.

			203.Additional lobbying

			 disclosure requirements

				(a)Disclosure of

			 contributions and paymentsSection 5(b) of the Lobbying Disclosure Act

			 of 1995 (2 U.S.C. 1604(b)) is amended—

					(1)in paragraph (5),

			 as added by section 204(c), by striking the period and inserting a semicolon;

			 and

					(2)by adding at the

			 end the following:

						

							(6)for each

				registrant (and for any political committee, as defined in section 301(4) of

				the Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)), affiliated with

				such registrant) and for each employee listed as a lobbyist by a registrant

				under paragraph 2(C), the name of each Federal candidate or officeholder,

				leadership PAC, or political party committee, to whom a contribution was made,

				and the amount of such contribution; and

							(7)a certification

				that the lobbying firm or registrant has not provided, requested, or directed a

				gift, including travel, to a Member or employee of Congress in violation of

				rule XXXV of the Standing Rules of the

				Senate.

							.

					(b)Leadership

			 PACSection 3 of the Lobbying

			 Disclosure Act of 1995 (2 U.S.C. 1602) is amended by adding at the end the

			 following:

					

						(17)Leadership

				PACThe term leadership PAC means an unauthorized

				multicandidate political committee that is established, financed, maintained,

				and controlled by an individual who is a Federal officeholder or a candidate

				for Federal

				office.

						.

				(c)Full and

			 detailed accountingSection 5(c)(1) of the Lobbying Disclosure

			 Act of 1995 (2 U.S.C. 1604(c)(1)) is amended by striking shall be

			 rounded to the nearest $20,000 and inserting shall be rounded to

			 the nearest $1,000.

				204.Disclosure of

			 paid efforts to stimulate grassroots lobbying

				(a)Disclosure of

			 paid efforts to stimulate grassroots lobbyingSection 3 of the Lobbying Disclosure Act of

			 1995 (2 U.S.C. 1602) is amended—

					(1)in paragraph (7), by adding at the end the

			 following: Lobbying activities include paid efforts to stimulate

			 grassroots lobbying, but do not include grassroots lobbying.;

			 and

					(2)by adding at the end the following:

						

							(18)Grassroots

				lobbyingThe term grassroots lobbying means the

				voluntary efforts of members of the general public to communicate their own

				views on an issue to Federal officials or to encourage other members of the

				general public to do the same.

							(19)Paid efforts

				to stimulate grassroots lobbyingThe term paid efforts to

				stimulate grassroots lobbying—

								(A)means any paid

				attempt to influence the general public, or segments thereof, to engage in

				grassroots lobbying or lobbying contacts; and

								(B)does not include

				any attempt described in subparagraph (A) by a person or entity directed to its

				members, employees, officers or shareholders, unless such attempt is financed

				with funds directly or indirectly received from or arranged by a lobbyist or

				other registrant under this Act retained by another person or entity.

								(20)Grassroots

				lobbying firmThe term grassroots lobbying firm

				means a person or entity that—

								(A)is retained by 1

				or more clients to engage in paid efforts to stimulate grassroots lobbying on

				behalf of such clients; and

								(B)receives income

				of, or spends or agrees to spend, an aggregate of $50,000 or more for such

				efforts in any quarterly

				period.

								.

					(b)RegistrationSection

			 4(a) of the Act (2 U.S.C. 1603(a)) is amended—

					(1)in paragraph (1),

			 by striking 45 and inserting 20;

					(2)in the flush

			 matter at the end of paragraph (3)(A)—

						(A)by striking

			 as estimated and inserting as included;

			 and

						(B)by adding at the

			 end the following: For purposes of clauses (i) and (ii) the term

			 lobbying activities shall not include paid efforts to stimulate

			 grassroots lobbying.;

						(3)by redesignating

			 paragraph (3) as paragraph (4); and

					(4)by inserting

			 after paragraph (2) the following:

						

							(3)Grassroots

				lobbying firmsNot later than 20 days after a grassroots lobbying

				firm first is retained by a client to engage in paid efforts to stimulate

				grassroots lobbying, such grassroots lobbying firm shall register with the

				Secretary of the Senate and the Clerk of the House of

				Representatives.

							.

					(c)Separate

			 itemization of paid efforts to stimulate grassroots lobbyingSection 5(b) of the Act (2 U.S.C. 1604(b))

			 is amended—

					(1)in paragraph (3), by—

						(A)inserting after total amount of all

			 income the following: (including a separate good faith estimate

			 of the total amount relating specifically to paid efforts to stimulate

			 grassroots lobbying and, within that amount, a good faith estimate of the total

			 amount specifically relating to paid advertising); and

						(B)striking

			 and after the semicolon;

						(2)in paragraph (4), by—

						(A)inserting after total

			 expenses the following: (including a good faith estimate of the

			 total amount relating specifically to paid efforts to stimulate grassroots

			 lobbying and, within that total amount, a good faith estimate of the total

			 amount specifically relating to paid advertising); and

						(B)striking the

			 period and inserting a semicolon;

						(3)by adding at the

			 end the following:

						

							(5)in the case of a

				grassroots lobbying firm, for each client—

								(A)a good faith

				estimate of the total disbursements made for grassroots lobbying activities,

				and a subtotal for disbursements made for grassroots lobbying through paid

				advertising;

								(B)identification of

				each person or entity other than an employee who received a disbursement of

				funds for grassroots lobbying activities of $10,000 or more during the period

				and the total amount each person or entity received; and

								(C)if such

				disbursements are made through a person or entity who serves as an intermediary

				or conduit, identification of each such intermediary or conduit, identification

				of the person or entity who receives the funds, and the total amount each such

				person or entity received.

								;

				and

					(4)by adding at the

			 end the following:

					Subparagraphs (B) and (C) of

			 paragraph (2) shall not apply with respect to reports relating to paid efforts

			 to stimulate grassroots lobbying activities..(d)Large

			 grassroots expenditureSection 5(a) of the Act (2 U.S.C. 1604(a))

			 is amended—

					(1)by striking

			 No later and inserting:

						

							(1)In

				generalExcept as provided in paragraph (2), not

				later

							;

				and

					(2)by adding at the

			 end the following:

						

							(2)Large

				grassroots expenditureA registrant that is a grassroots lobbying

				firm and that receives income of, or spends or agrees to spend, an aggregate

				amount of $250,000 or more on paid efforts to stimulate grassroots lobbying for

				a client, or for a group of clients for a joint effort, shall file—

								(A)a report under

				this section not later than 20 days after receiving, spending, or agreeing to

				spend that amount; and

								(B)an additional

				report not later than 20 days after each time such registrant receives income

				of, or spends or agrees to spend, an aggregate amount of $250,000 or more on

				paid efforts to stimulate grassroots lobbying for a client, or for a group of

				clients for a joint

				effort.

								.

					205.Disclosure of

			 lobbying activities by certain coalitions and associations

				(a)In

			 generalSection 4(b)(3)(B) of the Lobbying Disclosure Act of 1995

			 (2 U.S.C. 1603(b)(3)(B)) is amended to read as follows:

					

						(B)participates in

				the planning, supervision or control of such lobbying

				activities;

						.

				(b)No donor or

			 membership list disclosureSection 4(b) of the Lobbying

			 Disclosure Act of 1995 (2 U.S.C. 1603(b)) is amended by adding at the end the

			 following:

					

						No

				disclosure is required under paragraph (3)(B) if it is publicly available

				knowledge that the organization that would be identified is affiliated with the

				client or has been publicly disclosed to have provided funding to the client,

				unless the organization in whole or in major part plans, supervises or controls

				such lobbying activities. Nothing in paragraph (3)(B) shall be construed to

				require the disclosure of any information about individuals who are members of,

				or donors to, an entity treated as a client by this Act or an organization

				identified under that

				paragraph..

				206.Disclosure by

			 registered lobbyists of past executive and congressional

			 employmentSection 4(b)(6) of

			 the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)(6)) is amended by

			 striking or a covered legislative branch official and all that

			 follows through as a lobbyist on behalf of the client, and

			 inserting or a covered legislative branch official,.

			207.Creation of a

			 comprehensive public database of lobbying disclosure information

				(a)Database

			 requiredSection 6 of the

			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended—

					(1)in paragraph (7), by striking

			 and at the end;

					(2)in paragraph (8), by striking the period at

			 the end and inserting ; and; and

					(3)by adding at the end the following new

			 paragraph:

						

							(9)maintain, and make available to the public

				over the Internet, without a fee or other access charge, in a searchable and

				downloadable manner, an electronic database that includes the information

				contained in registrations and reports filed under this

				Act.

							.

					(b)Availability of

			 reportsSection 6(4) of the

			 Lobbying Disclosure Act of 1995 is amended by inserting before the semicolon at

			 the end the following: and, in the case of a report filed in electronic

			 form pursuant to section 5(d), shall make such report available for public

			 inspection over the Internet not more than 48 hours after the report is so

			 filed.

				(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out

			 section 6(9) of the Lobbying Disclosure Act of 1995, as added by subsection

			 (a).

				208.Conforming

			 amendmentThe requirements of

			 this Act shall not apply to the activities of any political committee described

			 in section 301(4) of the Federal Election Campaign Act of 1971.

			IIIRestricting

			 congressional travel and gifts

			301.Ban on gifts

			 from lobbyists

				(a)In

			 generalParagraph 1(a)(2) of

			 rule XXXV of the Standing Rules of the Senate is amended by adding at the end

			 the following: This clause shall not apply to a gift from a

			 lobbyist..

				(b)Rules Committee

			 reviewThe Committee on Rules

			 and Administration shall review the present exceptions to the Senate gift rule

			 and make recommendations to the Senate not later than 3 months after the date

			 of enactment of this Act on eliminating all but those which are absolutely

			 necessary to effectuate the purpose of the rule.

				302.Prohibition on

			 privately funded travelParagraph 2(a)(1) of rule XXXV of the

			 Standing Rules of the Senate is amended by striking an

			 individual and inserting an organization recognized under

			 section 501(c)(3) of the Internal Revenue Code of 1986 that is not affiliated

			 with any group that lobbies before Congress.

			303.Prohibiting lobbyist

			 organization and participation in congressional travel

				(a)In

			 generalParagraph 2 of rule

			 XXXV of the Standing Rules of the Senate is amended by adding at the end the

			 following:

					

						(g)A Member, officer, or employee may not

				accept transportation or lodging on any trip sponsored by an organization

				recognized under section 501(c)(3) of the Internal Revenue Code of 1986 covered

				by this paragraph that is planned, organized, requested, arranged, or financed

				in whole, or in part by a lobbyist or foreign agent, or in which a lobbyist

				participates.

						(h)Before a Member, officer, or employee may

				accept transportation or lodging otherwise permissible under this paragraph

				from any person, such Member, officer, or employee shall obtain a written

				certification from such person (and provide a copy of such certification to the

				Select Committee on Ethics) that—

							(1)the trip was not planned, organized,

				requested, arranged, or financed in whole, or in part by a registered lobbyist

				or foreign agent and was not organized at the request of a registered lobbyist

				or foreign agent;

							(2)registered lobbyists will not participate

				in or attend the trip; and

							(3)the person did not accept, from any source,

				funds specifically earmarked for the purpose of financing the travel

				expenses.

							The Select Committee on Ethics shall

				make public information received under this subparagraph as soon as possible

				after it is

				received..

				(b)Conforming

			 amendmentsParagraph 2(c) of rule XXXV of the Standing Rules of

			 the Senate is amended—

					(1)by striking

			 of expenses reimbursed or to be reimbursed;

					(2)in clause (5), by

			 striking and after the semicolon;

					(3)in clause (6), by

			 striking the period and inserting ; and; and

					(4)by adding at the

			 end the following:

						

							(7)a description of

				meetings and events attended during such travel, except when disclosure of such

				information is deemed by the Member or supervisor under whose direct

				supervision the employee works to jeopardize the safety of an individual or

				otherwise interfere with the official duties of the Member, officer, or

				employee.

							.

					(c)Public

			 availabilityParagraph 2(e) of rule XXXV is amended to read as

			 follows:

					

						(e)The Secretary of

				the Senate shall make available to the public all advance authorizations,

				certifications, and disclosures filed pursuant to subparagraphs (a) and (h) as

				soon as possible after they are

				received.

						.

				304.Disclosure of

			 noncommercial air travelA

			 Member, officer, or employee of the Senate shall—

				(1)disclose a flight on an aircraft that is

			 not licensed by the Federal Aviation Administration to operate for compensation

			 or hire, taken in connection with the duties of the Member, officer, or

			 employee as an officeholder or Senate officer or employee; and

				(2)with respect to the flight, file a report

			 with the Secretary of the Senate, including the date, destination, and owner or

			 lessee of the aircraft and the purpose of the trip.

				305.Per diem

			 expenses for congressional travel

				(a)SenateRule XXXV of the Standing Rules of the

			 Senate is amended by adding at the end the following:

					

						7.Not later than 90 days after the date of

				adoption of this paragraph and at annual intervals thereafter, the Committee on

				Rules and Administration shall develop and revise, as necessary, guidelines on

				what constitutes reasonable expenses or reasonable

				expenditures for purposes of this rule. In developing and revising the

				guidelines, the committee shall take into account the maximum per diem rates

				for official Government travel published annually by the General Services

				Administration, the Department of State, and the Department of

				Defense.

						.

				IVENFORCEMENT OF

			 LOBBYING RESTRICTIONS

			401.Senate Office

			 of Public Integrity

				(a)EstablishmentThere

			 is established in the Senate an office to be known as the Senate Office

			 of Public Integrity (referred to in this section as the

			 Office), which shall be headed by a Senate Director of Public

			 Integrity (hereinafter referred to as the Director).

				(b)OfficeThe

			 Office shall receive lobbyists' disclosures on behalf of the Senate under the

			 Lobbying Disclosure Act of 1995 and conduct such audits and investigations as

			 are necessary to ensure compliance with the Act.

				(c)Referral

			 authorityThe Office shall have authority to refer violations of

			 the Lobbying Disclosure Act of 1995 to the Select Committee on Ethics and the

			 Department of Justice for disciplinary action.

				(d)Director

					(1)In

			 generalThe Director shall be appointed by the President pro

			 tempore of the Senate from among recommendations submitted by the majority and

			 minority leaders of the Senate. Any appointment made under this subsection

			 shall be made without regard to political affiliation and solely on the basis

			 of fitness to perform the duties of the position. Any person appointed as

			 Director shall be learned in the law, a member of the bar of a State or the

			 District of Columbia, and shall not engage in any other business, vocation, or

			 employment during the term of such appointment.

					(2)OversightThe

			 Director shall report to a joint leadership group consisting of the President

			 pro tempore, the Majority Leader, and the Minority Leader.

					(3)Terms of

			 serviceAny appointment made under paragraph (1) shall become

			 effective upon approval by resolution of the Senate. The Director shall be

			 appointed for a term of service which shall expire at the end of the Congress

			 following the Congress during which the Director is appointed except that the

			 Senate may, by resolution, remove Director prior to the termination of any term

			 of service. The Director may be reappointed at the termination of any term of

			 service.

					(4)CompensationThe

			 Director shall receive compensation at a rate equal to the annual rate of basic

			 pay for level III of the Executive Schedule under section 5314 of title 5,

			 United States Code .

					(5)StaffThe

			 Director shall hire such additional staff as are required to carry out this

			 section, including investigators and accountants.

					(e)Audits and

			 investigations

					(1)In

			 generalThe Office shall audit lobbying registrations and reports

			 filed pursuant to the Lobbying Disclosure Act of 1995 to determine the extent

			 of compliance or non-compliance with the requirements of such Act by lobbyists

			 and their clients.

					(2)Evidence of

			 non-complianceIf in the course an audit conducted pursuant to

			 the requirements of paragraph (1), the Office obtains information indicating

			 that a person or entity may be in non-compliance with the requirements of the

			 Lobbying Disclosure Act of 1995, the Office shall refer the matter to the

			 Select Committee on Ethics or the United States Attorney for the District of

			 Columbia, as appropriate

					(f)Transfer of

			 recordsOn the date that is 90 days after the date of enactment

			 of this Act, the Office of Public Records of the Senate shall transfer all

			 authority and records of that office to the Senate Office of Public

			 Integrity.

				(g)Conforming

			 amendments

					(1)New

			 officeSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C.

			 1605) is amended by striking Secretary of the Senate and

			 inserting Senate Office of Public Integrity.

					(2)Audit

			 authoritySection 8 of the Lobbying Disclosure Act of 1995 (2

			 U.S.C. 1607) is amended by striking subsection (c).

					(h)Authorization

			 of appropriationsThere are authorized to be appropriated in a

			 separate account such sums as are necessary to carry out this section.

				402.Increased civil and

			 criminal penalties for failure to comply with lobbying disclosure

			 requirementsSection 7 of the

			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1606) is amended—

				(1)by inserting (a) Civil

			 penalty.— before Whoever;

				(2)by striking $50,000 and

			 inserting $100,000; and

				(3)by adding at the end the following:

					

						(b)Criminal

				penalty

							(1)In

				generalWhoever knowingly and wilfully fails to comply with any

				provision of this section shall be imprisoned for not more than 5 years, or

				fined under title 18, United States Code, or both.

							(2)CorruptlyWhoever

				knowingly, wilfully, and corruptly fails to comply with any provision of this

				section shall be imprisoned for not more than 10 years, or fined under title

				18, United States Code, or

				both.

							.

				403.Penalty for

			 false certification in connection with congressional travel

				(a)Civil

			 fine

					(1)In

			 generalWhoever makes a false

			 certification in connection with the travel of a Member, officer, or employee

			 of either House of Congress (within the meaning given those terms in section

			 207 of title 18, United States Code), under paragraph 2(h) of rule XXXV of the

			 Standing Rules of the Senate, shall, upon proof of such offense by a

			 preponderance of the evidence, be subject to a civil fine depending on the

			 extent and gravity of the violation.

					(2)Maximum

			 fineThe maximum fine per

			 offense under this section depends on the number of separate trips in

			 connection with which the person committed an offense under this subsection, as

			 follows:

						(A)First

			 tripFor each offense

			 committed in connection with the first such trip, the amount of the fine shall

			 be not more than $100,000 per offense.

						(B)Second

			 tripFor each offense

			 committed in connection with the second such trip, the amount of the fine shall

			 be not more than $300,000 per offense.

						(C)Any other

			 tripsFor each offense

			 committed in connection with any such trip after the second, the amount of the

			 fine shall be not more than $500,000 per offense.

						(3)EnforcementThe Attorney General may bring an action in

			 United States district court to enforce this subsection.

					(b)Criminal

			 penalty

					(1)In

			 generalWhoever knowingly and wilfully fails to comply with any

			 provision of this section shall be imprisoned for not more than 5 years, or

			 fined under title 18, United States Code, or both.

					(2)CorruptlyWhoever

			 knowingly, wilfully, and corruptly fails to comply with any provision of this

			 section shall be imprisoned for not more than 10 years, or fined under title

			 18, United States Code, or both.

					404.Mandatory

			 annual ethics training for congressional employees

				(a)Ethics

			 training

					(1)In

			 generalThe Committee on Ethics shall provide annual ethics

			 training to each employee of the Senate which shall include knowledge of the

			 Official Code of Conduct and related Senate rules.

					(2)Secretary of

			 the SenateThe Secretary of the Senate shall assist the Committee

			 on Ethics in providing training required by this subsection.

					(3)New

			 employeesA new employee of the Senate shall receive training

			 under this section not later than 60 days after beginning service to the

			 Senate.

					(b)CertificationNot

			 later than January 31 of each year, each employee of the Senate shall file a

			 certification with the Committee on Ethics that the employee attended ethics

			 training in the last year as established by this section.

				VOPEN

			 GOVERNMENT

			501.Sense of the

			 Senate on conference committee protocolsIt is the sense of Senate that—

				(1)conference

			 committees should hold regular, formal meetings of all conferees that are open

			 to the public;

				(2)all conferees

			 should be given adequate notice of the time and place of all such

			 meetings;

				(3)all conferees

			 should be afforded an opportunity to participate in full and complete debates

			 of the matters that such conference committees may recommend to their

			 respective Houses;

				(4)all matters

			 before a conference committee should be resolved in conference by votes on the

			 public record; and

				(5)existing rules

			 should be enforced and new rules adopted in the Senate to shine the light on

			 special interest legislation that is enacted in the dead of night.

				502.Actual voting

			 required in conference committee meetingsRule XXVIII of the Standing Rules of the

			 Senate is amended by adding at the end the following:

				

					8. Each

				Senate member of a conference committee shall be afforded an opportunity at an

				open meeting of the conference to vote on the full text of the proposed report

				of the

				conference.

					.

			503.Availability

			 of conference reports on the internetRule XXVIII of all the Standing Rules of the

			 Senate is amended by adding at the end the following:

				

					9. It shall

				not be in order in the Senate to consider a conference report unless such

				report is available to all Members and made available to the general public by

				means of the Internet for at least 24 hours before its

				consideration.

					.

			

